Citation Nr: 1728264	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Appellant served in the Army National Guard of Colorado with a period of active duty for training (ACDUTRA) from November 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This matter was previously before the Board in March 2015, and it was remanded to afford the Appellant a Board hearing.  In April 2017, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.


FINDING OF FACT

Affording the Appellant the benefit of the doubt, his tinnitus was incurred during his period of ACDUTRA service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA. 38 U.S.C.A. § 101 (24)(C); 38 C.F.R. § 3.6 (a).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101 (24)(B); 38 C.F.R. § 3.6 (a)

Because tinnitus is "subjective," its existence is generally determined by whether or not the claimant claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Appellant provided sworn testimony at his April 2017 Board hearing that he first began noticing symptoms of tinnitus while on ACDUTRA during the last part of advanced individual training (AIT) while stationed at Fort Sill, Oklahoma.  He stated he was issued poor quality earplugs while at artillery school, and the sharp fire of the artillery used at that time affected his ears.  He reported noticing ringing right toward the end of his AIT training, but he never reported his symptoms at the time because he thought it would go away.  The Appellant testified that he has noticed constant ringing in his ears every night and day for the past 48 years.  See April 2017 Board hearing testimony.

The Appellant's DD-214 shows that his military occupational specialty (MOS) was 13A10 FA Basic, which is indicative of service in the field artillery.  His awards and decorations included a sharpshooter badge on the M-14 rifle.  The Board finds no reason to doubt the Appellant's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded. 

At a September 2009 VA examination, the examiner noted that the Appellant was an artilleryman during his military service, and he reported noise exposure to Howitzers and trucks.  He also reported experiencing post-service noise exposure as a police officer for 30 years.  The examiner noted that tinnitus symptoms have been constant and "severe in degree for 30+ years."  The VA examiner noted that there was no documentation in the Appellant's service treatment records for tinnitus.  The VA examiner concluded that based on the Appellant's reported history of significant noise exposure both during and after military service, it was not possible to determine the etiology of his tinnitus without resorting to mere speculation.

The Appellant submitted an April 2016 letter from a private doctor who stated he was the police medical officer for the same police department where the Appellant worked as a patrol officer.  The doctor stated that the Appellant contacted him in 1974 regarding concerns he had of ringing in the ears.  The doctor recalled that the Appellant told him he did not have the ringing sensation until he was stationed at Fort Sill for his AIT, and that the ear plugs issued at that time did not block much of the noise from Howitzer fire.  The private doctor further stated that while working at the police department, he would attend firearms training in his capacity as a medical officer, and he would ensure that proper hearing protection was in use.

The Board finds the Appellant credible with regard to his claim that he has experienced constant symptoms of tinnitus since his period of ACDUTRA service.  See Charles, 16 Vet. App. at 370.  He has attributed the tinnitus symptoms to noise exposure in service, which is conceded.  He testified at his recent Board hearing that symptoms of tinnitus began during his period of ACDUTRA.  The Appellant's assertion that his tinnitus symptoms began during service is consistent with the circumstances of his service.  The evidence regarding the onset of tinnitus is in equipoise.  Thus, affording the Appellant the benefit of the doubt, entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (b).



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


